Present:   All the Justices

RODNEY DALE JONES

v.   Record No. 990336                        PER CURIAM
                                           January 14, 2000
TOWN OF MARION


                 FROM THE COURT OF APPEALS OF VIRGINIA


      We awarded this appeal to review a judgment of the Court of

Appeals holding that the failure to offer the accused a

preliminary breath analysis, as provided by Code § 18.2-267, did

not invalidate the accused's arrest, and that the failure to

bring the accused before a magistrate to determine probable

cause, as required by Code § 19.2-82, did not deny the accused

due process of law.      Jones v. Commonwealth, 28 Va. App. 791, 508
S.E.2d 921 (1999).

      For the reasons stated in the opinion of the Court of

Appeals, we will affirm its judgment.

                                                              Affirmed.